Citation Nr: 1521777	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO. 13-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD), to include as secondary to service-connected right knee and right ankle disabilities.

2. Entitlement to service connection for a left wrist disability, to include arthritis, to include as secondary to service-connected right knee and right ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

As part of his February 2013 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In August 2013 correspondence the Veteran was properly notified of the date, time and location of the scheduled hearing, but failed to report for the hearing without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran has asserted that his low back disability was caused or aggravated by his service-connected right knee and right ankle disabilities. While the VA examiner did stated that the Veteran's low back disability was not caused by his right knee disability, thus addressing the causation portion of secondary service connection, the examiner did not address whether the low back disability was aggravated beyond its natural progression by the right knee disability. Further, the Veteran has now additionally asserted that the low back disability was caused or aggravated by his right ankle disability. See March 2012 Statement. Therefore, the current opinion is unfortunately now inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Thus, the claim must be remanded for an addendum opinion so that the issues of aggravation due to the right knee and secondary service connection based on the right ankle can be addressed.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of left wrist arthritis. He has indicated that the left wrist arthritis is a result of a 2001 fall in which he fractured his left wrist when his right knee and right ankle gave out, and the medical evidence reflects a fall in September 2001 resulting in a fractured wrist. Finally, there is insufficient competent medical evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, the Board finds that a VA examination is necessary to determine whether the Veteran's left wrist disability is secondary to his right knee or right ankle disabilities.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the January 2012 VA spine examination, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the low back disability was caused by the service-connected right ankle disability, to include as due to a 2001 fall caused by the right ankle?

b) If the right ankle disability did not cause the left wrist disability, is it at least as likely as not (a fifty percent probability or greater) that the left wrist disability was aggravated (permanently worsened beyond its natural progression) by: 

1) the right knee disability, to include as due to a fall caused by the right knee or ankle disabilities? 

2) the right ankle disability, to include as due to a fall caused by the right knee or ankle disabilities?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left knee disability by the service-connected disability.

A detailed rationale for the opinion must be provided. The Veteran contends essentially that his 2001 fall was due to his right knee and ankle giving way, and that the fall caused or aggravated his current low back disability. Review of the entire claims file is required; however, attention is invited to September 2001 treatment records indicating that the Veteran sustained a fall from a fence.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's left wrist disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the left wrist disability, to include arthritis, was caused by: 

1) the right knee disability, to include as due to a fall caused by the right ankle disability? 

2) the right ankle disability, to include as due to a fall caused by the right ankle disability?

b) If the right knee or right ankle disabilities did not cause the left wrist disability, is it at least as likely as not (a fifty percent probability or greater) that the left wrist disability was aggravated (permanently worsened beyond its natural progression) by: 

1) the right knee disability, to include as due to a fall caused by the right ankle disability? 

2) the right ankle disability, to include as due to a fall caused by the right ankle disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left wrist disability by the service-connected disabilities.

A detailed rationale for the opinion must be provided. The Veteran contends essentially that his 2001 fall, resulting in a left wrist fracture, was due to his right knee and ankle giving way, and that the resulting fracture caused or aggravated his current left wrist disability.

Review of the entire claims file is required; however, attention is invited to September 2001 treatment records indicating that the Veteran sustained a fractured wrist in a fall from a fence and an April 1999 treatment record reflecting left wrist arthritis.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



